ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Vente, 2012 IL App (3d) 100600




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    KATHY VENTE, Defendant-Appellant.



District & No.             Third District
                           Docket No. 3-10-0600


Order filed                February 29, 2012
Motion to publish
allowed                    June 6, 2012
Opinion filed              June 6, 2012
Held                       Defendant’s conviction for driving while controlled substances were
(Note: This syllabus       present in her urine was reversed where the stipulated facts established
constitutes no part of     that the presence of the substances was the result of defendant taking a
the opinion of the court   prescribed cough medication, where the presence of morphine and
but has been prepared      codeine was consistent with the use of prescription medicine, defendant
by the Reporter of         had a valid prescription, she took the prescribed dosage, the presence of
Decisions for the          the substances was not the result of “unlawful use or consumption,” and
convenience of the         there was little evidence of unsafe driving.
reader.)


Decision Under             Appeal from the Circuit Court of Will County, No. 09-DT-1781; the Hon.
Review                     Raymond Bolden and the Hon. Brian E. Barrett, Judges, presiding.



Judgment                   Reversed.
Counsel on                 Glenn Sroka, of State Appellate Defender’s Office, of Ottawa, for
Appeal                     appellant.

                           James Glasgow, State’s Attorney, of Joliet (Terry A. Mertel and Justin A.
                           Nicolosi, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.


Panel                      JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                           Justices Lytton and McDade concurred in the judgment and opinion.



                                             OPINION

¶1           Following a bench trial, defendant, Kathy Vente, was found guilty of driving while a
        controlled substance was present in her urine. 625 ILCS 5/11-501(a)(6) (West 2008). The
        trial court sentenced her to one year of court supervision. On appeal, defendant argues that
        her conviction should be reversed because the stipulated facts at trial established that the
        presence of controlled substances in her urine was the result of taking cough medication
        pursuant to a valid prescription. We reverse defendant’s conviction.

¶2                                              FACTS
¶3          Defendant was charged by information with three counts of driving under the influence
        of drugs. Count I alleged that defendant drove under the influence of codeine and/or
        morphine, to a degree rendering her incapable of safely driving. 625 ILCS 5/11-501(a)(4)
        (West 2008). Counts II and III alleged that defendant drove while there was any amount of
        codeine and morphine in her breath, blood, or urine, resulting from unlawful use or
        consumption of a controlled substance. 625 ILCS 5/11-501(a)(6) (West 2008). Defendant
        also received traffic citations for improper lane usage and making an improper turn.
¶4          The cause proceeded to a bench trial, where Officer Theresa Cancialosi testified that she
        pulled defendant over after she observed improper lane usage and an improper turn. When
        Cancialosi approached defendant’s vehicle, she noticed a prescription bottle of generic
        codeine on the passenger seat. Defendant said she had been taking multiple medications
        because she was sick, but denied drinking anything. Following field sobriety tests, Cancialosi
        arrested defendant for driving under the influence.
¶5          Following her arrest, defendant consented to a urinalysis. The parties stipulated that
        defendant’s urine contained codeine, morphine, and promethazine and that the presence of
        those substances was consistent with the use of the prescription medicine found in the
        passenger seat of her vehicle.
¶6          Defendant testified that on the day of her arrest, she was in poor health and had been

                                                 -2-
       suffering from bronchitis. As a result, defendant took the recommended dose of prescription
       cough medicine that her doctor prescribed for her. Defendant testified that the cough
       medicine did not impair her ability to drive her vehicle safely.
¶7         The trial court found defendant not guilty of count I and the traffic offenses, but guilty
       of counts II and III.
¶8         Defendant’s motion to reconsider was denied. The trial court sentenced defendant to one
       year of supervision. Defendant appeals.

¶9                                             ANALYSIS
¶ 10        On appeal, defendant argues that her conviction should be reversed because the stipulated
       facts at trial established that the presence of controlled substances in her urine was the result
       of taking prescription cough medicine. The State confesses error.
¶ 11        Section 11-501(a)(6) of the Illinois Vehicle Code states that a person shall not drive or
       be in actual physical control of any vehicle while there is any amount of a drug, substance,
       or compound in the person’s breath, blood, or urine resulting from the “unlawful use or
       consumption” of a controlled substance. 625 ILCS 5/11-501(a)(6) (West 2008). This section
       does not require proof of a driver’s impairment, but instead only requires that a driver
       unlawfully use or consume any amount of a controlled substance. See 625 ILCS 5/11-
       501(a)(6) (West 2008); People v. Martin, 2011 IL 109102.
¶ 12        Section 11-501(b) states that even if a person is legally entitled to use drugs, it shall not
       be a defense to a charge of driving under the influence of drugs. 625 ILCS 5/11-501(b) (West
       2008). However, section 11-501(b) does not bar a driver from lawfully using prescription
       medications, as long as such use does not render her incapable of driving safely. People v.
       Rodriguez, 398 Ill. App. 3d 436 (2009).
¶ 13        In the instant case, the evidence at trial established that defendant had morphine and
       codeine in her urine sample and that the presence of both these drugs was consistent with the
       use of prescription cough medicine. The evidence further established that defendant had a
       valid prescription for the cough medicine and that she had taken the medication in
       accordance with the prescribed dosage. Therefore, the presence of controlled substances in
       defendant’s urine was not the result of “unlawful use or consumption.” 625 ILCS 5/11-
       501(a)(6) (West 2008); see Rodriguez, 398 Ill. App. 3d 436. In addition, the record contains
       little evidence of unsafe driving, and the State concedes that section 11-501(b) does not apply
       to a violation of section 11-501(a)(6). As such, defendant’s conviction must be reversed.

¶ 14                                     CONCLUSION
¶ 15       For the foregoing reasons, the judgment of the circuit court of Will County is reversed.

¶ 16       Reversed.




                                                  -3-